DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8 are currently pending and prosecuted.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Belinda Lee on 6/18/2021.

The application has been amended as follows: 

1. (Currently Amended) A display device, comprising: 
a display unit at which a plurality of light-emitting elements having different luminescent colors are arranged, illuminance of the light-emitting element varying in accordance with supplied power; 

a calculation unit configured to, based on the change amount acquired for each light-emitting element of each luminescent color, calculate drive power to be supplied to the light-emitting element in order to reduce the change amount; and 
a display control unit configured to control light emission of the light-emitting element, with the calculated drive power, to control display by the display unit;
wherein the change amount acquisition unit includes a sensor that detects illuminance of each luminescent color of the light-emitting element, and 
wherein the calculation unit calculates the drive power from the detected illuminance and the power supplied to the light-emitting element when the illuminance is detected.  

3. (Cancelled)
  
4. (Currently Amended) The display device according to claim [[3]] 1, wherein the sensor is provided at a position adjacent to each of the light-emitting elements of the plurality of luminescent colors arranged at the display unit.

8. (Currently Amended) A display method for performing display using a display unit at which a plurality of light-emitting elements having different luminescent colors are arranged, the display method comprising: 

calculating drive power to be supplied to the light-emitting element of each luminescent color in order to reduce the change amount, based on the change amount acquired for each luminescent color; and 
controlling light emission of the light-emitting element of each luminescent color with the calculated drive power, to control display by the display unit;
wherein a sensor detects illuminance of each luminescent color of the light-emitting element, and 
wherein the drive power is calculated from the detected illuminance and the power supplied to the light-emitting element when the illuminance is detected.

	End of Amendment.

Allowable Subject Matter
Claims 1, 2, and 4-8 are allowed.

The following is an examiner’s statement of reasons for allowance:

None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the feature present in independent claims 1 or 8.



Fujimaki et al., 2017/0178565 discloses an illuminance sensor 65 that provides control of the light control of OLED displays. However, Fujimaki does not disclose a change amount acquisition unit configured to acquire a change amount of illuminance of the luminescent color of the light-emitting element; a calculation unit configured to, based on the change amount acquired for each light-emitting element of each luminescent color, calculate drive power to be supplied to the 
 
Han et al., US Patent Publication 2021/0166606 discloses setting a white color, and white luminance of light emitting elements, calculates luminance degradation of light emitting elements and providing a correction based on the degradation. However, Han does not disclose a change amount acquisition unit configured to acquire a change amount of illuminance of the luminescent color of the light-emitting element; a calculation unit configured to, based on the change amount acquired for each light-emitting element of each luminescent color, calculate drive power to be supplied to the light-emitting element in order to reduce the change amount; and a display control unit configured to control light emission of the light-emitting element, with the calculated drive power, to control display by the display unit; wherein the change amount acquisition unit includes a sensor that detects illuminance of each luminescent color of the light-emitting element, and  wherein the calculation unit calculates the drive power from the detected illuminance and the power supplied to the light-emitting element when the illuminance is detected.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383.  The examiner can normally be reached on Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699